DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 4/26/2021.
 
Claim Rejections - 35 USC § 103
Claims 1, 3, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yalvac (US 7,335,696) in view of Jourdian (US 7,008,699).
With respect to claims 1 and 3, Yalvac discloses high filled polymer compositions suitable as masterbatch formulations for compounding applications (abstract) comprising low molecular weight ethylene copolymers and polypropylene homopolymers and/or propylene-ethylene copolymers (col. 3, line 55 to col. 4, line 34) as base polymer component having Brookfield viscosity of 500-50,000 cP at 350° F and 40 wt % or more fillers such as preferred calcium carbonate (col. 13, line 34; col. 18, lines 46-
Yalvac fails to disclose melt flow index at 230°C of the polymers of at least 3,000 g/10 min.
Yalvac exemplifies polymers having melt index at 190°C (col. 15, lines 42-43) of 30 g/10 min (col. 16, lines 12-17) and teaches that the polymers are low molecular weight.  It is the examiner’s position that the melt index or melt flow rate would be expected to increase as the temperature is increased from Yalvac’s 190°C to claim 230°C.  
Therefore, it would have been obvious to one of ordinary skill in the art to utilize low molecular weight olefin (co)polymers that have a melt flow rate that overlaps with the presently claimed range because melt flow rate is dependent on molecular weight and Yalvac discloses low molecular weight.
Yalvac discloses that the base polymer component includes low crystallinity ethylene and/or alpha olefin propylene copolymer such as preferred copolymers of propylene and ethylene (col. 3, line 55 to col. 4, line 3), however, it fails to disclose the mol % content of the ethylene and propylene (alpha olefin).
Jourdian teaches that random copolymers of propylene and ethylene or alpha olefin with 4-10 carbon atoms are semicrystalline having relatively low crystallinity and include 70-88 mol % propylene, 12-30 mol % ethylene or alpha olefin (col. 4, lines 29-55).
Given that Yalvac discloses that the base copolymer component includes low crystallinity propylene copolymers and further given that such low crystalline copolymers include 12-30 mol % ethylene or alpha olefin with 4-10 carbon atoms (an amount that overlaps with the claimed range) as taught by Jourdain, it would have been obvious to one of ordinary skill in the art to utilize a base copolymer component containing an amount ethylene or alpha olefin like claimed.
	With respect to claim 7, Yalvac teaches that the composition are processed in films or sheets (col. 16, lines 43-50).

However, because melt flow rate is dependent on the molecular weight of the base copolymer component and further given that Yalvac teaches that the base copolymer component has low molecular weight (which is inversely related to melt flow rate (MFR), it would have been obvious to one of ordinary skill in the art to utilize appropriate low molecular weight base copolymer component and therefore obtain a mixture of base copolymer and filler having MFR of 100 g/10 min or more.

Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yalvac (US 7,335,696) in view of Jourdian (US 7,008,699) and further in view of Tong (US 2015/0038637).
The discussion with respect to Yalvac and Jourdian in paragraph 5 above is incorporated here by reference.
Yalvac teaches that its composition is used as masterbatch, however, it fails to disclose that the composition is blended with a polypropylene having melting point of 110°C.
Tong also discloses a high filler loading polymer composition (abstract) and teaches that the composition is suitable for forming a thermoplastic blend composition comprising another polymer such as polypropylene having a melting of 110°C or higher added in an amount of 60-98 wt % (paragraphs 0074-0077).
Given that both Yalvac and Tong are drawn highly filled olefin (co)polymer compositions for use in masterbatching and further given that Tong teaches that a suitable blended resin includes a polypropylene having melting point of 110°C, it would have been obvious to one of ordinary skill in the art to dilute the composition of Yalvac in a polypropylene having melting point of 110°C.
Response to Arguments
Applicant's arguments filed 4/26/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that Yalvac fails to disclose a blend of two propylene-based polymers.
	Yalvac discloses blends of ethylene and/or alpha olefin homopolymers and copolymers (abstract), exemplifies blends of these polymers (col. 16, lines 11-35), and claims one or more base polymers (col. 18, lines 51-57).  Therefore, Yalvac clearly suggests using blends of ethylene and/or alpha homopolymers and copolymers like claimed.  Selecting copolymers of 12-30 mol % ethylene and 70-88 mol % propylene taught by Jourdian is consistent with Yalvac which discloses that the base polymer component includes low crystallinity ethylene and/or alpha olefin propylene copolymer such as preferred copolymers of propylene and ethylene (col. 3, line 55 to col. 4, line 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-


/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        



vn